COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

IGNACIO EDUARDO OMAR RIOS,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00240-CR

Appeal from the

409th District Court

of El Paso County, Texas

(TC# 20090D00110)

MEMORANDUM OPINION

 Pending before the Court is Appellant's written motion to dismiss his appeal pursuant to Tex.
R. App. P. 42.2(a).  Both Appellant and his attorney signed the motion, and the motion was filed
prior to our decision in the case.  See Tex. R. App. P. 42.2(a).  Further, Appellant filed a duplicate
copy of the motion with this Court and that copy has been forwarded to the trial court clerk.  See id. 
Because Appellant has established compliance with the requirements of Rule 42.2(a), we grant
Appellant's motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)